Case 20-17355   Doc 37-1   Filed 12/29/20 Entered 12/29/20 13:28:06   Desc Exhibit
                                 A Page 1 of 34


                                   EXHIBIT A

                     (Schedules of Assets and Liabilities)




                                       1
Case
 Case20-17355
       20-17355 Doc
                 Doc37-1
                      22   Filed 11/02/20
                                 12/29/20 Entered 11/03/20
                                                     12/29/20 11:20:02
                                                              13:28:06   Desc Main
                                                                              Exhibit
                            Document
                                  A PagePage
                                          2 of 34
                                                1 of 23
Case
 Case20-17355
       20-17355 Doc
                 Doc37-1
                      22   Filed 11/02/20
                                 12/29/20 Entered 11/03/20
                                                     12/29/20 11:20:02
                                                              13:28:06   Desc Main
                                                                              Exhibit
                            Document
                                  A PagePage
                                          3 of 34
                                                2 of 23
Case
 Case20-17355
       20-17355 Doc
                 Doc37-1
                      22   Filed 11/02/20
                                 12/29/20 Entered 11/03/20
                                                     12/29/20 11:20:02
                                                              13:28:06   Desc Main
                                                                              Exhibit
                            Document
                                  A PagePage
                                          4 of 34
                                                3 of 23
Case
 Case20-17355
       20-17355 Doc
                 Doc37-1
                      22   Filed 11/02/20
                                 12/29/20 Entered 11/03/20
                                                     12/29/20 11:20:02
                                                              13:28:06   Desc Main
                                                                              Exhibit
                            Document
                                  A PagePage
                                          5 of 34
                                                4 of 23
Case
 Case20-17355
       20-17355 Doc
                 Doc37-1
                      22   Filed 11/02/20
                                 12/29/20 Entered 11/03/20
                                                     12/29/20 11:20:02
                                                              13:28:06   Desc Main
                                                                              Exhibit
                            Document
                                  A PagePage
                                          6 of 34
                                                5 of 23
Case
 Case20-17355
       20-17355 Doc
                 Doc37-1
                      22   Filed 11/02/20
                                 12/29/20 Entered 11/03/20
                                                     12/29/20 11:20:02
                                                              13:28:06   Desc Main
                                                                              Exhibit
                            Document
                                  A PagePage
                                          7 of 34
                                                6 of 23
Case
 Case20-17355
       20-17355 Doc
                 Doc37-1
                      22   Filed 11/02/20
                                 12/29/20 Entered 11/03/20
                                                     12/29/20 11:20:02
                                                              13:28:06   Desc Main
                                                                              Exhibit
                            Document
                                  A PagePage
                                          8 of 34
                                                7 of 23
Case
 Case20-17355
       20-17355 Doc
                 Doc37-1
                      22   Filed 11/02/20
                                 12/29/20 Entered 11/03/20
                                                     12/29/20 11:20:02
                                                              13:28:06   Desc Main
                                                                              Exhibit
                            Document
                                  A PagePage
                                          9 of 34
                                                8 of 23
Case
 Case20-17355
       20-17355 Doc
                 Doc37-1
                      22   Filed 11/02/20
                                 12/29/20 Entered 11/03/20
                                                     12/29/20 11:20:02
                                                              13:28:06   Desc Main
                                                                              Exhibit
                            Document
                                 A Page Page
                                          10 of 34
                                                9 of 23
Case
 Case20-17355
       20-17355 Doc
                 Doc37-1
                      22   Filed 11/02/20
                                 12/29/20 Entered 11/03/20
                                                   12/29/20 11:20:02
                                                            13:28:06   Desc Main
                                                                            Exhibit
                           Document
                                 A PagePage
                                          11 of10
                                               34of 23
Case
 Case20-17355
       20-17355 Doc
                 Doc37-1
                      22   Filed 11/02/20
                                 12/29/20 Entered 11/03/20
                                                   12/29/20 11:20:02
                                                            13:28:06   Desc Main
                                                                            Exhibit
                           Document
                                 A PagePage
                                          12 of11
                                               34of 23
Case
 Case20-17355
       20-17355 Doc
                 Doc37-1
                      22   Filed 11/02/20
                                 12/29/20 Entered 11/03/20
                                                   12/29/20 11:20:02
                                                            13:28:06   Desc Main
                                                                            Exhibit
                           Document
                                 A PagePage
                                          13 of12
                                               34of 23
Case
  Case
     20-17355
       20-17355Doc
                 Doc
                   37-1
                     1 Filed
                        Filed09/21/20
                              12/29/20 Entered
                                        Entered09/21/20
                                                12/29/2011:23:25
                                                         13:28:06 Desc
                                                                  DescMain
                                                                       Exhibit
                        Document
                              A PagePage
                                       14 of11
                                            34of 25
Case
  Case
     20-17355
       20-17355Doc
                 Doc
                   37-1
                     1 Filed
                        Filed09/21/20
                              12/29/20 Entered
                                        Entered09/21/20
                                                12/29/2011:23:25
                                                         13:28:06 Desc
                                                                  DescMain
                                                                       Exhibit
                        Document
                              A PagePage
                                       15 of12
                                            34of 25
Case
  Case
     20-17355
       20-17355Doc
                 Doc
                   37-1
                     1 Filed
                        Filed09/21/20
                              12/29/20 Entered
                                        Entered09/21/20
                                                12/29/2011:23:25
                                                         13:28:06 Desc
                                                                  DescMain
                                                                       Exhibit
                        Document
                              A PagePage
                                       16 of13
                                            34of 25
Case
  Case
     20-17355
       20-17355Doc
                 Doc
                   37-1
                     1 Filed
                        Filed09/21/20
                              12/29/20 Entered
                                        Entered09/21/20
                                                12/29/2011:23:25
                                                         13:28:06 Desc
                                                                  DescMain
                                                                       Exhibit
                        Document
                              A PagePage
                                       17 of14
                                            34of 25
Case
  Case
     20-17355
       20-17355Doc
                 Doc
                   37-1
                     1 Filed
                        Filed09/21/20
                              12/29/20 Entered
                                        Entered09/21/20
                                                12/29/2011:23:25
                                                         13:28:06 Desc
                                                                  DescMain
                                                                       Exhibit
                        Document
                              A PagePage
                                       18 of20
                                            34of 25
Case
  Case
     20-17355
       20-17355Doc
                 Doc
                   37-1
                     1 Filed
                        Filed09/21/20
                              12/29/20 Entered
                                        Entered09/21/20
                                                12/29/2011:23:25
                                                         13:28:06 Desc
                                                                  DescMain
                                                                       Exhibit
                        Document
                              A PagePage
                                       19 of21
                                            34of 25
Case
  Case
     20-17355
       20-17355Doc
                 Doc
                   37-1
                     1 Filed
                        Filed09/21/20
                              12/29/20 Entered
                                        Entered09/21/20
                                                12/29/2011:23:25
                                                         13:28:06 Desc
                                                                  DescMain
                                                                       Exhibit
                        Document
                              A PagePage
                                       20 of22
                                            34of 25
Case
  Case
     20-17355
       20-17355Doc
                 Doc
                   37-1
                     1 Filed
                        Filed09/21/20
                              12/29/20 Entered
                                        Entered09/21/20
                                                12/29/2011:23:25
                                                         13:28:06 Desc
                                                                  DescMain
                                                                       Exhibit
                        Document
                              A PagePage
                                       21 of23
                                            34of 25
Case
  Case
     20-17355
       20-17355Doc
                 Doc
                   37-1
                     1 Filed
                        Filed09/21/20
                              12/29/20 Entered
                                        Entered09/21/20
                                                12/29/2011:23:25
                                                         13:28:06 Desc
                                                                  DescMain
                                                                       Exhibit
                        Document
                              A PagePage
                                       22 of24
                                            34of 25
Case
  Case
     20-17355
       20-17355Doc
                 Doc
                   37-1
                     1 Filed
                        Filed09/21/20
                              12/29/20 Entered
                                        Entered09/21/20
                                                12/29/2011:23:25
                                                         13:28:06 Desc
                                                                  DescMain
                                                                       Exhibit
                        Document
                              A PagePage
                                       23 of25
                                            34of 25
Case
 Case20-17355
       20-17355 Doc
                 Doc37-1
                      22   Filed 11/02/20
                                 12/29/20 Entered 11/03/20
                                                   12/29/20 11:20:02
                                                            13:28:06   Desc Main
                                                                            Exhibit
                           Document
                                 A PagePage
                                          24 of13
                                               34of 23
Case
 Case20-17355
       20-17355 Doc
                 Doc37-1
                      22   Filed 11/02/20
                                 12/29/20 Entered 11/03/20
                                                   12/29/20 11:20:02
                                                            13:28:06   Desc Main
                                                                            Exhibit
                           Document
                                 A PagePage
                                          25 of14
                                               34of 23
Case
 Case20-17355
       20-17355 Doc
                 Doc37-1
                      22   Filed 11/02/20
                                 12/29/20 Entered 11/03/20
                                                   12/29/20 11:20:02
                                                            13:28:06   Desc Main
                                                                            Exhibit
                           Document
                                 A PagePage
                                          26 of15
                                               34of 23
Case
 Case20-17355
       20-17355 Doc
                 Doc37-1
                      22   Filed 11/02/20
                                 12/29/20 Entered 11/03/20
                                                   12/29/20 11:20:02
                                                            13:28:06   Desc Main
                                                                            Exhibit
                           Document
                                 A PagePage
                                          27 of16
                                               34of 23
Case
 Case20-17355
       20-17355 Doc
                 Doc37-1
                      22   Filed 11/02/20
                                 12/29/20 Entered 11/03/20
                                                   12/29/20 11:20:02
                                                            13:28:06   Desc Main
                                                                            Exhibit
                           Document
                                 A PagePage
                                          28 of17
                                               34of 23
Case
 Case20-17355
       20-17355 Doc
                 Doc37-1
                      22   Filed 11/02/20
                                 12/29/20 Entered 11/03/20
                                                   12/29/20 11:20:02
                                                            13:28:06   Desc Main
                                                                            Exhibit
                           Document
                                 A PagePage
                                          29 of18
                                               34of 23
Case
 Case20-17355
       20-17355 Doc
                 Doc37-1
                      22   Filed 11/02/20
                                 12/29/20 Entered 11/03/20
                                                   12/29/20 11:20:02
                                                            13:28:06   Desc Main
                                                                            Exhibit
                           Document
                                 A PagePage
                                          30 of19
                                               34of 23
Case
 Case20-17355
       20-17355 Doc
                 Doc37-1
                      22   Filed 11/02/20
                                 12/29/20 Entered 11/03/20
                                                   12/29/20 11:20:02
                                                            13:28:06   Desc Main
                                                                            Exhibit
                           Document
                                 A PagePage
                                          31 of20
                                               34of 23
Case
 Case20-17355
       20-17355 Doc
                 Doc37-1
                      22   Filed 11/02/20
                                 12/29/20 Entered 11/03/20
                                                   12/29/20 11:20:02
                                                            13:28:06   Desc Main
                                                                            Exhibit
                           Document
                                 A PagePage
                                          32 of21
                                               34of 23
Case
 Case20-17355
       20-17355 Doc
                 Doc37-1
                      22   Filed 11/02/20
                                 12/29/20 Entered 11/03/20
                                                   12/29/20 11:20:02
                                                            13:28:06   Desc Main
                                                                            Exhibit
                           Document
                                 A PagePage
                                          33 of22
                                               34of 23
Case
 Case20-17355
       20-17355 Doc
                 Doc37-1
                      22   Filed 11/02/20
                                 12/29/20 Entered 11/03/20
                                                   12/29/20 11:20:02
                                                            13:28:06   Desc Main
                                                                            Exhibit
                           Document
                                 A PagePage
                                          34 of23
                                               34of 23
